[Cite as Miller Lakes Community Servs. Assn., Inc. v. Schmitt, 2012-Ohio-5116.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

MILLER LAKES COMMUNITY                                     C.A. No.         11CA0053
SERVICES ASSOCIATION, INC.

        Appellant
                                                           APPEAL FROM JUDGMENT
        v.                                                 ENTERED IN THE
                                                           COURT OF COMMON PLEAS
WOLFGANG R. SCHMITT, et al.                                COUNTY OF WAYNE, OHIO
                                                           CASE No.   08-CV-0521
        Appellees

                                 DECISION AND JOURNAL ENTRY

Dated: November 5, 2012



        MOORE, Judge.

        {¶1}     Plaintiff, Miller Lakes Community Services Association, Inc. (“Miller Lakes”),

appeals from the judgment of the Wayne County Court of Common Pleas. This Court dismisses

the appeal for lack of a final, appealable order.

                                                      I.

        {¶2}     Miller Lakes is a homeowners’ association that owns a tract of land upon which

Miller Lake Road is located. The Appellees, Wolfgang and Toni Schmitt, David and Becky

Wigham, and Richard and Norma Cooper, as trustees of the Cooper Family Trust, utilize Miller

Lake Road, but are not members of Miller Lakes. However, the Appellees’ respective property

deeds grant them an easement to use the road. In consideration for the easement, the Schmitts’

deed provides that the Schmitts would,

        [P]ay one-fourth (1/4) of the cost of maintaining that portion of Miller Lake Road
        * * * over which [the Schmitts] have an easement, including but not limited to
        road surfacing and other maintenance, and snow removal, and to mow and trim
                                                 2


       both sides of that portion of Miller Lake Road over which [the Schmitts] have an
       easement, at [their] sole expense.

The remaining Appellees’ deeds imposed no such obligation in consideration for the easement.

       {¶3}    In 2008, Miller Lakes sent invoices to the Appellees for a share of the cost of the

maintenance and repair work done to Miller Lake Road. The Appellees refused to pay the

invoices, and Miller Lakes filed a complaint in part seeking declaratory judgment that Appellees

“are required to share proportionately in accordance with their ownership interest, all costs and

expenses necessary to maintain, repair and/or replace the shared benefits described in the

complaint and for such further declaratory relief as may be deemed necessary to clarify as a

matter of record title the nature and extent of said benefits and services.” Miller Lakes described

these “shared benefits” to include “access to and use of water lines, sewer lines (except [the]

Schmitt[s]), water hydrants, utilities, and other benefits such as benefits in the form of fire and

emergency response access and law enforcement access and protection[.]”

       {¶4}     The Schmitts and the Wighams filed counterclaims, in which they sought, in part,

declaratory judgment relative to the easement. The Schmitts sought declaratory judgment “(i)

that [ ] Miller Lake[s] may not charge any maintenance fee or related expenses or costs to the

Schmitts, (ii) that the Schmitts are entitled to be reimbursed for their expenses in maintaining and

repairing Miller Lake Road and related areas, and (iii) that [ ]Miller Lake[s] has a duty to

maintain portions of Miller Lake Road and related areas including but not limited to the drainage

ditch and pipe.” The Schmitts further set forth claims for breach of contract, unjust enrichment,

adverse possession, and deed reformation. In their counterclaim, the Wighams requested the trial

court to determine that they had “no obligation to pay and are not legally bound to [ ] Miller

Lakes [] for any maintenance fees, costs or related expenses incurred by Miller Lakes for the
                                                 3


maintenance and upkeep of any common areas and related services located in or around Miller

Lake[ R]oad[.]” The Wighams further set forth a claim alleging unjust enrichment.

        {¶5}   Thereafter, Miller Lakes filed a motion for summary judgment against the

Appellees on its claims, against the Schmitts on each of their counterclaims, and against the

Wighams on their counterclaim for declaratory judgment. The Wighams moved for summary

judgment against Miller Lakes on its claims against them and on their claim for declaratory

judgment. The Schmitts also moved for summary judgment against Miller Lakes on its claims

against them. On November 19, 2009, the trial court issued an order purporting to grant

judgment in favor of the Appellees on Miller Lakes’ claims and in favor of Miller Lakes on the

Appellees’ counterclaims.      The trial court then purported to dismiss the complaint and

counterclaims. Miller Lakes appealed, and the Wighams cross-appealed from this order. This

Court dismissed the appeals for lack of a final, appealable order, as we determined that the trial

court had failed to declare the rights and obligations of the parties in regard to the claims for

declaratory judgment. Miller Lakes Community Servs. Assn. v. Schmitt (Miller Lakes I), 9th Dist.

No. 09CA0076, 2011-Ohio-1295.

        {¶6}   Thereafter, the trial court prepared a journal entry wherein it purported to declare

the rights and obligations of the parties. Miller Lakes timely appealed from this entry and

presents eight assignments of error for our review, which we decline to reproduce here.

                                                II.

        {¶7}   As we stated in our decision dismissing Miller Lakes’ first attempted appeal in

2011,

        [T]his Court is obligated to raise sua sponte questions related to our jurisdiction.
        Whitaker-Merrell Co. v. Geupel Constr. Co., Inc., 29 Ohio St.2d 184, 186 (1972).
        This Court has jurisdiction to hear appeals only from final judgments. Article IV,
        Section 3(B)(2), Ohio Constitution; R.C. 2501.02. In the absence of a final,
                                                   4


       appealable order, this Court must dismiss the appeal for lack of subject matter
       jurisdiction. Lava Landscaping, Inc. v. Rayco Mfg., Inc., 9th Dist. No. 2930-M,
       2000 WL 109108 (Jan. 26, 2000).

Miller Lakes I at ¶ 12. Further, an order that fails to rule “on all of the issues surrounding the

award, ‘leaving nothing outstanding for future determination,’” is not a final, appealable order.

Carnegie Cos., Inc. v. Summit Properties, Inc., 183 Ohio App.3d 770, 2009-Ohio-4655, ¶ 18 (9th

Dist.), quoting State v. Muncie, 91 Ohio St.3d 440, 446 (2001). Here, after a review of the

record, we conclude that the trial court’s judgment entry was not a final appealable order because

(1) it failed to sufficiently declare the parties’ rights and obligations with respect to the claims for

declaratory judgment, and (2) it failed to properly dispose of claims which were intertwined with

the claims for declaratory judgment. We will address these issues separately.

Declaratory Judgment

       {¶8}    Miller Lakes, the Schmitts, and the Wighams each sought declaratory judgment in

regard to their respective obligations and rights regarding the easement. Where a party requests

a declaratory judgment, “[C]ourts of record may declare rights, status, and other legal relations

whether or not further relief is or could be claimed. * * * The declaration may be either

affirmative or negative in form and effect. The declaration has the effect of a final judgment or

decree.” R.C. 2721.02(A). In Miller Lakes I at ¶ 15, we cited Judge Dickinson’s concurring

opinion in Revis v. Ohio Chamber Ballet, 9th Dist. No. 24696, 2010-Ohio-2201 ¶ 38, for the

proposition that, “[i]n order to properly enter judgment in a declaratory judgment action, the trial

court must set forth its construction of the disputed document or law, and must expressly declare

the parties’ respective rights and obligations. If the trial court fails to fulfill these requirements,

its judgment is not final and appealable.” We then determined that the trial court had “failed to
                                                 5


declare any rights and/or obligations of the parties,” with respect to the claims for declaratory

judgment in its 2009 entry. Miller Lakes I at ¶ 16.

       {¶9}    Upon our review of the trial court’s 2011 journal entry at issue in the instant

appeal, we first note that, in regard to the trial court’s “construction of the disputed document or

law,” the trial court determined that Miller Lakes “has waived its right to enforce the easement

contained in the deeds and the doctrine of equitable estoppel prevents the enforcement of the

easements.” See Miller Lakes I at ¶ 15. Although this determination appears to resolve Miller

Lakes’ rights pertaining to the collection of monies from the Schmitts, we cannot discern how

this determination affects Miller Lakes’ obligation to perform the services at issue or the manner

in which such a conclusion determines the rights of Appellees to utilize the “shared benefits”

which arise from these services. Thus, the trial court did not fully “set forth its construction of

the disputed document or law” upon which the claim and counterclaims for declaratory judgment

were based. See id.

       {¶10} Next, as to the requirement that the trial court “expressly declare the parties’

respective rights and obligations,” the trial court determined the following,

       Miller Lakes * * * does not have the right to charge the [Appellees] a
       proportionate share of the costs related to the maintenance of Miller Lake[]Road.
       Miller Lakes remains obligated to continue to maintain and repair the easement
       road and the [Appellees] have a right to enjoy the benefits of the maintenance and
       repair that Miller Lakes is admittedly obligated to perform. Miller Lakes has no
       obligation to reimburse the Schmitts for any maintenance or repair they executed
       on their own accord. Because the [Appellees] have no obligation to Miller Lakes,
       the outstanding claims of special damages, unjust enrichment and quantum meruit
       are moot.

(Emphasis added.)

       {¶11} Although the trial court declared certain obligations and rights in regard to the

“road,” it did not expressly declare the scope of Miller Lakes’ obligations beyond maintaining
                                                  6


and repairing the “road” itself, such as whether it is obligated to maintain the ditch and drain pipe

which run alongside the road, a declaration of which the Schmitts specifically sought in their

counterclaim. Moreover, it did not expressly determine the scope of the Appellees’ rights to the

“shared benefits,” as was requested in Miller Lakes’ complaint, beyond those benefits arising

from services which “Miller Lakes is admittedly obligated to perform.”

       {¶12} Therefore, based upon the forgoing, the trial court’s 2011 judgment entry was

ineffective in resolving the claim and counterclaims for declaratory judgment, as it did not fully

set forth the construction of the deeds or the law on which it based its decision, nor did it fully or

expressly declare the rights and obligations of the parties.

Intertwined Claims

       {¶13} At the conclusion of its 2011 judgment entry, the trial court dismissed all

counterclaims with prejudice and set forth that “there is no just reason for delay.” In regard to a

judgment upon multiple claims or in cases involving multiple parties, Civ.R. 54(B), provides:

       When more than one claim for relief is presented in an action whether as a claim,
       counterclaim, cross-claim, or third-party claim, and whether arising out of the
       same or separate transactions, or when multiple parties are involved, the court
       may enter final judgment as to one or more but fewer than all of the claims or
       parties only upon an express determination that there is no just reason for delay.
       In the absence of a determination that there is no just reason for delay, any order
       or other form of decision, however designated, which adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all the parties, shall not
       terminate the action as to any of the claims or parties, and the order or other form
       of decision is subject to revision at any time before the entry of judgment
       adjudicating all the claims and the rights and liabilities of all the parties.

       {¶14} Notwithstanding the trial court’s employment of the language that “there is no just

cause for delay,” this Court will not review judgments that fail to determine claims that are

“inextricably intertwined” with the claim(s) upon which the trial court has purported to issue
                                                 7


final judgment. Miller Lakes I at ¶ 19, citing Glenmoore Builders, Inc. v. Smith Family Trust,

9th Dist. No. 23879, 2008-Ohio-1379, ¶ 16-17.

       {¶15} In Miller Lakes I, we concluded that Miller Lakes’ claims “alleging unjust

enrichment and quantum meruit are dependent upon the resolution of its claim for declaratory

relief.” Id. at ¶ 20. However, as we discussed above, the 2011 journal entry did not expressly

determine the scope of Miller Lakes’ obligations or the rights of the homeowners to enjoy the

benefits arising from such obligations. As Miller Lakes’ claims for unjust enrichment and

quantum meruit were dependent upon the Appellees’ rights to utilize the “shared benefits” as set

forth in its complaint, including access to the utilities maintained by Miller Lakes, the claims for

unjust enrichment and quantum meruit were intertwined with the determination of the scope of

the benefits to which Appellees had a right to enjoy.

       {¶16} Additionally, although the appeal before us does not challenge the trial court’s

ruling on the Wighams’ counterclaim for unjust enrichment which it purported to dismiss

although it was not subject to the parties’ respective motions for summary judgment, the

counterclaim was dependent upon a declaration of the parties’ respective rights and obligations

arising from the deeds. In their counterclaim, the Wighams alleged that they had “performed

benefits and services on real property owned by Miller Lakes in the form of mowing, fertilizing,

landscaping, tree trimming, leaf removal and other benefits which improved real property owned

by Miller Lakes.” Thus, the viability of this claim was dependent upon an express determination

of Miller Lakes’ obligations in regard to the easement.

       {¶17} Therefore, based upon the dependency of the above claims and counterclaims on

the express declaration of the parties rights and obligations, the Civ.R. 54(B) language was
                                                 8


ineffectual to create an immediately appealable order when the claims and counterclaim

remained pending.

                                                III.

       {¶18} Accordingly, the present appeal is dismissed for want of a final appealable order.

                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT



WHITMORE, P. J.
CARR, J.
CONCUR.

APPEARANCES:

JAMES M. RICHARD, Attorney at Law, for Appellant.

TIMOTHY B. PETTORINI, Attorney at Law, for Appellees.

ROBERT J. REYNOLDS, Attorney at Law, for Appellees.

ROBERT D. KEHOE, Attorney at Law, for Appellees.